                                                                           FILED IN THE
1                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



2                                                                 Aug 16, 2019
                                                                      SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     CURTIS W. HALL II,                        No. No. 4:18-cv-05112-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     BECHTEL NATIONAL, INC.,
8
                              Defendant.
9

10         On August 14, 2019, the parties filed a stipulated dismissal, ECF No. 39.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13         1.    The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.

14               39, is GRANTED.

15         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16               bear their own costs and attorneys’ fees.

17         3.    All pending motions are DENIED AS MOOT.

18         4.    All hearings and other deadlines are STRICKEN.

19         5.    The Clerk’s Office is directed to CLOSE this file.

20   //




     ORDER - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 16th day of August 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
